Case: 21-60606     Document: 00516411128         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2022
                                  No. 21-60606                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Lovepreet Singh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A216 758 890


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Lovepreet Singh petitions for review of a decision of the Board of
   Immigration Appeals (BIA) dismissing his appeal from a decision of an
   Immigration Judge (IJ) denying his application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60606       Document: 00516411128          Page: 2   Date Filed: 07/28/2022




                                     No. 21-60606


   review the decision for substantial evidence, Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005), and consider the IJ’s decision only insofar as it
   influenced that of the BIA, Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018).
            Because the BIA did not accept the IJ’s credibility determination,
   Singh’s challenge to this determination is misplaced and need not be
   considered. See Singh, 880 F.3d at 224. His due process argument fails
   because he has not shown prejudice. See Santos-Alvarado v. Barr, 967 F.3d
   428, 439 (5th Cir. 2020).
            Singh fails to brief, and has thus abandoned any challenge he may have
   had to, the BIA’s conclusion that he could avoid harm by relocating within
   India and thus was not entitled to relief. See Jaco v. Garland, 24 F.4th 395,
   400 n.1 (5th Cir. 2021). The relocation determination alone is a sufficient
   basis for the BIA’s decision. See Munoz-Granados v. Barr, 958 F.3d 402, 407-
   08 (5th Cir. 2020); Martinez-Lopez v. Barr, 943 F.3d 766, 772 (5th Cir. 2019);
   8 C.F.R. §§ 208.16(b), (c), 1208.13(b). Consequently, we need not address
   his remaining arguments. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
   The petition for review is DENIED.




                                          2